187 U.S. 466 (1902)
STEWART
v.
WASHINGTON AND ALASKA STEAMSHIP COMPANY.
No. 13.
Supreme Court of United States.
Argued December 8, 1902.
Decided January 5, 1902.
APPEAL FROM THE DISTRICT COURT OF THE UNITED STATES FOR THE DISTRICT OF ALASKA.
MR. JUSTICE BREWER delivered the opinion of the court.
This case resembles the preceding, in that it was a suit by a stockholder to restrain a corporation from paying certain taxes. The corporation, its president and treasurer were made defendants. The bill alleges that the two officers reside in the city of Tacoma, in the State of Washington; that to them is entrusted the general control and management of the business of the corporation. Where the directors reside is not shown, and there is no averment of any application to the directors or to the president and treasurer to take action to relieve from the burden of the taxes. Under these circumstances the District Court properly dismissed the suit, and its judgment is
Affirmed.
The CHIEF JUSTICE took no part in the decision of this case.